Citation Nr: 0504032	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  03-21 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected bilateral retinal vasculitis with central 
scotoma of the right eye, currently evaluated as 10 percent 
disabling.

2.  Entitlement to service connection for a right foot 
condition.

3.  Entitlement to service connection for a left foot 
condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1985 to April 
1989.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina which continued the previously 
assigned 10 percent disability rating for the veteran's 
service-connected bilateral retinal vasculitis with central 
scotoma of the right eye and denied her claims of entitlement 
to service connection for a right foot condition and a left 
foot condition.

Procedural History

The eye disability

The veteran was granted service connection for bilateral 
retinal vasculitis with central scotoma of the right eye in a 
January 1990 rating decision; a 10 percent disability rating 
was assigned.  

In November 1992, the RO received the veteran's claim of 
entitlement to an increased disability rating for her service 
connected bilateral retinal vasculitis with central scotoma 
of the right eye.  In a June 1993 rating decision, the RO 
continued the veteran's disability rating for such at 10 
percent.  

The veteran again filed a claim of entitlement to an 
increased rating for her service-connected bilateral retinal 
vasculitis with central scotoma of the right eye in November 
2002.  The claim was denied in an April 2003 rating decision.  
The veteran disagreed with the April 2003 rating decision and 
initiated this appeal.  The appeal was perfected with the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in July 2003.

The bilateral foot disabilities

In September 1998, the veteran filed a claim of entitlement 
to service connection for bilateral foot disabilities.  Her 
claim was denied in a June1999 RO rating decision which 
determined that the claims were not well grounded.  She filed 
a notice of disagreement (NOD) later that month, and a 
statement of the case (SOC) was issued by the RO in August 
1999.  The veteran did not file a substantive appeal within 
the prescribed time period.  See 38 U.S.C.A. § 7105 (West 
2002).

In November 2002, the RO informed the veteran that it was 
revisiting her claims based on the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), which eliminated the 
well groundedness standard.  See § 7(b) of the VCAA.  In 
April 2003, the RO denied the claims on the merits.  The 
veteran fields a NOD in May 2003; a SOC was issued in July 
2003, and the veteran perfected an appeal by filing a 
substantive appeal (VA Form 9) later that month.

The issues of entitlement to service connection for a right 
foot condition and a left foot condition are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The veteran's bilateral retinal vasculitis with central 
scotoma of the right eye is manifested by loss of central 
visual acuity and loss of field of vision.  

2.  The evidence does not show that the veteran's bilateral 
retinal vasculitis with central scotoma of the right eye is 
so exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.




CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for 
bilateral retinal vasculitis with central scotoma of the 
right eye are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.84a, Diagnostic Codes 6006, 6081 (2004).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased disability rating for her 
service-connected bilateral retinal vasculitis with central 
scotoma of the right eye.  Specifically, she contends that 
her vision has gotten worse, her field of vision has become 
smaller and her blind spot has increased.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.

The VCAA 

The Board has given consideration to the VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  As was noted in the 
Introduction, the VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  The VCAA is accordingly applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the July 2003 statement of the case (SOC) of the 
pertinent law and regulations and the need to submit 
additional evidence on her claim.  The July 2003 SOC, along 
with the April 2003 rating decision, also indicated the 
particular deficiencies in the evidence with respect to the 
veteran's claim, and notified her that higher disability 
evaluations were not warranted unless there was evidence of a 
greater impairment in vision. 

More significantly, a letter was sent to the veteran in 
November 2002 which was specifically intended to address the 
requirements of the VCAA.  That letter noted that the RO had 
received the veteran's claim for an increased disability 
rating for service-connected disability compensation and 
delineated the duties of VA and the veteran with respect to 
the gathering of evidence to support her claim.  

It appears from the contentions and arguments presented by 
the veteran that she is fully aware of the relevant law and 
evidence germane to her claim on appeal, and is aware, as 
well, of the responsibilities that both she and VA share with 
respect to the development of the claim.

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of her and of VA in connection with her claim.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  The November 
2002 letter informed the veteran that the RO would get any VA 
medical records she identified, and asked the veteran to 
provide the name and location of any VA medical facility 
where she received treatment for her eyes and the dates of 
treatment or hospitalization.  The letter also stated that a 
VA examination would be scheduled if necessary to make a 
decision on her claim.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR 
§ 3.159(b)(1) (2004).  The November 2002 letter stated that 
if the veteran had evidence from non-VA doctors, hospitals or 
clinics that have treated her eyes, she could complete and 
submit the enclosed VA Forms 21-4142 to authorize the RO's 
retrieval of such on the veteran's behalf.  Additionally, the 
November 2002 letter emphasized that it was still her 
responsibility to help obtain evidence to support her claim.  
The veteran reported all VA treatment since service, and did 
not indicate that there were any outstanding records that 
were pertinent to the issue of entitlement to an increased 
disability rating for service-connected bilateral retinal 
vasculitis with central scotoma of the right eye.  See VA 
Form 21-4138 dated in November 2002.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The November 2002 letter asked her to 
send the name and location of VA treatment records and copies 
of treatment records from non-VA facilities and explained 
"If you do not have any additional evidence you want 
considered, please let us know."  The Board believes that 
this request substantially complies with the requirements of 
38 C.F.R. § 3.159 (b) in that it informed the veteran that 
she could submit or identify evidence other than what was 
specifically requested by the RO.

The Board finds that the November 2002 letter properly 
notified the veteran of the information, and medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim, and it properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion the Secretary would attempt to 
obtain on behalf of the veteran.  The Board notes that, even 
though the letter requested a response within 36 days, it 
also expressly notified the veteran that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by VA within one year from the date notice is sent].  
The one year period has since elapsed.  

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA prior to the adjudication of these claims (by rating 
decision in April 2003).  Therefore, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).
Based on this procedural history, the Board finds that the 
veteran was notified properly of her statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the claims folder contains private treatment 
records that the veteran submitted to support her claim.  In 
the above-mentioned November 2002 VA Form 21-4138, statement 
in support of claim, the veteran indicated that there were 
some records at VA facilities, but they were not relevant to 
her present claim.  The veteran was provided a VA medical 
examinations in January 2003 and April 2003, the results of 
which will be referred to below.

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of her claim.  See 
38 C.F.R. § 3.103 (2004).  Upon the submission of her 
substantive appeal (VA Form 9) dated in July 2003, she 
declined a personal hearing.  Neither the veteran or her 
representative has indicated the existence of any other 
evidence that is relevant to her appeal.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  A specific diagnostic code will be 
discussed where appropriate below.

Specific rating criteria

Under Diagnostic Code 6006, retinitis is to be rated for 
impairment of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology.  
The minimum rating during active pathology is 10 percent.  
38 C.F.R. § 4.84a, Diagnostic Code 6006 (2004).

Under Diagnostic Code 6081 [scotoma, pathological, 
unilateral], a large or centrally located scotoma warrants a 
10 percent disability rating.  This is the only rating under 
this code provision.  The underlying note instructs to "Rate 
on loss of central visual acuity or impairment of field 
vision.  Do not combine with any other rating for visual 
impairment."  38 C.F.R. § 4.84a, Diagnostic Code 6081 
(2004).  

With regard to impairment of central visual acuity, 
Diagnostic Code 6078 allows for a 20 percent disability 
rating when corrected vision in one eye is no better than 
20/70, and corrected vision in the other eye is no better 
than 20/50.  When corrected vision in both eyes in no better 
than 20/50, a 10 percent disability rating is warranted.  
Under Diagnostic Code 6079, a 10 percent disability rating 
can be assigned when corrected vision in one eye is no better 
than 20/50, and corrected vision in the other eye is no 
better than 20/40.  A noncompensable disability rating is 
assigned where corrected vision in both eyes is 20/40 or 
better.  38 C.F.R. § 4.84a, Diagnostic Codes 6078, 6079 
(2004).  

With regard to impairment of field vision, Diagnostic Code 
6080 allows for a 10 percent disability rating when field 
vision is limited to 60 degrees but not 45 degrees in one 
eye.  38 C.F.R. § 4.84a, Diagnostic Code 6080 (2004).

The other diagnostic codes applicable to the eye are not 
relevant to the veteran's present claim.



Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2004); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, the Court has held that, where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A review of the claims folder indicates that the veteran 
developed bilateral retinal vasculitis in service.  The RO 
granted service connection for such and assigned a 
10 percent disability rating under Diagnostic Codes 6006-6081 
in a January 1990 rating decision.

Pertinent evidence obtained in connection with the present 
appeal of the veteran's increased rating claim consists of 
January 2003 and April 2003 VA eye examinations and private 
treatment records.  The Board notes that while there is a 
prior-dated examination report of record, its findings are 
similar as to symptomatology associated with the veteran's 
eye disability.

The veteran presented for VA examination in January 2003 
complaining of blurred vision and headaches with a strobe 
light effect in the periphery.  She also stated that her 
vision is becoming narrower and she feels that she cannot see 
to the sides.  Physical examination showed corrected visual 
acuity of 20/30 in both eyes.  Confrontation fields appeared 
restricted, especially bitemporally.  The cornea, 
conjunctivae, sclerae and iris of both eyes were normal.  
There were discrete chorioretinal scars in the posterior pole 
of both eyes.  The right eye showed granular retinal pigment 
epithelial changes adjacent to one of the chorioretinal 
scars; the left eye appeared to be grossly normal.  There was 
no evidence of breaks or detachments of the retina.  The 
diagnosis was bilateral chorioretinitis, with the right 
appearing worse than the left.  The examiner, a medical 
doctor, noted that because of the abnormal confrontation 
fields, visual fields were required, and also recommended a 
retinal consultation with a doctor of optometry to see if the 
veteran's visual acuity was consistent with the appearance 
and condition of the retina.

Private Goldmann charts dated in February 2003 from Haag 
Street Services, Inc. show the veteran's right eye field of 
vision to be limited.  Private Goldmann charts dated in April 
2003 from Wake Forest University Eye Center also show the 
veteran's right eye field of vision to be limited.

During an April 2003 VA examination, the veteran complained 
of black spots in her left eye in December 1986 that 
eventually resolved, and black spots in her right eye 
beginning in November 1988 that have never resolved.  It was 
noted that a firm diagnosis in regards to her condition had 
never been made, but that she had persistent retinal 
vasculitis for each eye.  Physical examination revealed 
corrected visual acuity was 20/30 in each eye.  The Wake 
Forest University Eye Center Goldmann visual fields from 
April 2003 were reviewed, with the examiner noting that the 
widest horizontal diameter of the right visual field was 110 
degrees with a large arcuate scotoma with its widest 
horizontal diameter of 80 degrees; the examiner noted that 
the visual field of the left eye was full and intact.  The 
examiner, a doctor of optometry, assessed the veteran with a 
large scotoma of the right eye secondary to retinal pathology 
(vasculitis of an unclear etiology), myopia in both eyes and 
astigmatism in both eyes.  The examiner also stated that the 
Goldmann visual fields from Wake Forest University Eye Center 
were consistent with the veteran's retinal pathology.

Analysis

The veteran seeks an increased disability rating for her 
service-connected eye disability, which is currently 
evaluated as 10 percent disabling under Diagnostic Codes 
6006-6081.  Her present complaints include vision loss, blind 
spots and loss of field of vision.



Assignment of diagnostic code

The veteran's bilateral retinal vasculitis with central 
scotoma of the right eye has been rated by the RO under 
38 C.F.R. § 4.84a, Diagnostic Codes 6006-6081 [retinitis and 
scotoma, pathological, unilateral].  See 38 C.F.R. § 4.27 
(2004) [hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned; the additional code is shown after the hyphen].

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The medical evidence clearly indicates that the veteran has a 
central scotoma of the right eye.  There is also a history of 
retinitis, and the January 2003 VA examiner diagnosed the 
veteran with chorioretinitis.  However, the examiner, unsure 
of the precise clinical picture, referred the veteran to a 
specialist for a more precise diagnosis.  The April 2003 
examiner, a doctor of optometry, did not assess the veteran 
with active retinitis but instead diagnosed a large scotoma 
of the right eye secondary to retinal pathology.  The Board 
feels that the April 2003's diagnosis is more accurate, as 
the April 2003 examiner is a specialist in the field of 
optometry.  
See Black v. Brown, 10 Vet. App. 279, 284 (1997) [in 
evaluating the probative value of medical statements, the 
Board looks at factors such as the individual knowledge and 
skill in analyzing the medical data].

Even conceding that the veteran has retinitis, it is not 
appropriate to rate the veteran's eye disability under 
Diagnostic Code 6006.  As noted above, Diagnostic Code 6006 
instructs to rate retinitis in chronic form for impairment of 
visual acuity or field loss, pain, rest requirements, or 
episodic incapacity, combining an additional rating of 10 
percent during continuance of active pathology.  
See 38 C.F.R. § 4.84a, Diagnostic Code 6006 (2004).  As will 
be detailed below, rating the veteran according to impairment 
of field vision or impairment of visual acuity would not 
avail the veteran because that would result in an even lower 
disability rating than she currently has.  Furthermore, the 
veteran does not complain of pain, any symptomatology that 
requires rest or episodic incapacity from her eye disability, 
nor does the medical evidence of record so indicate.  

The minimum rating during active pathology under Diagnostic 
Code 6006 is 
10 percent.  However, the most recent VA examination, in 
April 2003,did not indicate any active retinal pathology 
existed.  Indeed, there is no indication of such active 
pathology for a number of years.  

The Board notes that the veteran's long-standing scotoma was 
assessed in by the April 2003 examiner as "secondary to 
retinal pathology."  That pathology consisted of loss of 
visual field and pigment aggregation and disruption of the 
perimacular tissue of the right fundus in the right eye.  The 
left eye was mostly devoid of pathology, except for a large 
area of depigmented/atrophic tissue.  This symptomatology of 
the veteran's eye disability is not consistent with active 
retinitis.  Therefore, it is more appropriate to rate the 
veteran under Diagnostic Code 6081, scotoma, since the 
medical evidence indicates that this is the veteran's 
principal, eye pathology.  

The Board has considered the potential application of other 
diagnostic codes pertaining to the eye and finds that, in 
light of the diagnosis and symptomatology reported by the 
veteran, Diagnostic Code 6081 is the most appropriate 
diagnostic code by which to evaluate her eye disability.  The 
veteran has not suggested that any other diagnostic code 
would be more appropriate to her eye disability.  There is no 
indication of diplopia, cataract, glaucoma, or any other 
symptomatology which would warrant consideration of the 
assignment of another diagnostic code.  

As noted above, Diagnostic Code 6081 is not to be combined 
with any other rating for visual impairment.  See 38 C.F.R. 
§ 6081 (2004).  Therefore, the veteran's disability rating 
will be under Diagnostic Code 6081 only.

Schedular rating

The veteran's eye disability is currently rated as ten 
percent disabling.  Ten percent is the schedular maximum 
under Diagnostic Code 6081.  

As noted above, Diagnostic Code 6081 instructs to rate the 
veteran under the diagnostic codes for impairment of visual 
acuity or field loss.  See 38 C.F.R. § 4.84a, Diagnostic 
Codes 6006, 6081 (2004).  

The Board observes in passing that myopia and astigmatism 
have also been diagnosed.  Congenital or developmental 
defects, including refractive error of the eye, are not 
diseases or injuries within in the meaning of applicable 
legislation for disability compensation purposes.  See 38 
C.F.R. §§ 3.303(c), 4.9 (2003).  However, it appears that 
these disorders cannot be distinguished from the service-
connected eye disability, and so all of the veteran's 
problems with visual acuity will be ascribed to the service-
connected disability.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998) [the Board is precluded from differentiating 
between symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so].   

The January 2004 and April 2004 VA examinations show the 
veteran's corrected vision in both eyes is 20/30.  This is a 
higher level of central visual acuity than 20/40, which is 
noncompensable under Diagnostic Code 6079.  See 38 C.F.R. 
§§ 4.75, 4.84a, Diagnostic Codes 6061-6079 (2004).  

The April 2004 VA examination results show that the widest 
horizontal diameter for the right visual field is 
approximately 110 degrees.  Under the diagnostic code for 
impairment of field vision, this loss of field vision is 
noncompensable.  See 38 C.F.R. §§ 4.84a, Diagnostic Code 6080 
(2004).

The Board notes that although the claims folder contains 
another Goldmann chart which may evidence limitation in the 
right visual field, the Board is required to adhere to the 
Goldmann results from the Wake Forest University Eye Clinic, 
as they were made a part of the April 2003 report of VA 
examination.  See 38 C.F.R. § 4.76 (2004).  Furthermore, the 
April 2003 VA examiner commented that the April 2003 Goldmann 
findings were consistent with the veteran's retinal 
pathology.  There is no indication as to such a consistency 
with the other private Goldmann results.

In short, the objective eye examination results indicate that 
the veteran's service-connected eye disability is correctly 
rated 10 percent disabling under Diagnostic Code 6081 (as 
noted above 10 percent is the only available rating).  
Although Board does not doubt that the veteran may experience 
loss of field of vision and visual acuity, such 
symptomatology is contemplated in the currently assigned 10 
percent rating.  Therefore, there is no basis for the 
assignment of a schedular rating in excess of the currently 
assigned 10 percent for the veteran's eye disability.  

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2004), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

In the July 2003 SOC the RO included recitation of the 
regulation for an extraschedular rating.  The Board will, 
accordingly, consider the provisions of 38 C.F.R. 3.321(b)(1) 
(2004) in connection with the issue on appeal.  
See VAOPGCPREC 6-96 (August 16, 1996); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).

There is no evidence of an unusual clinical picture, symptoms 
which are out of the ordinary, or any other factor which 
could be characterized as exceptional or unusual regarding 
the veteran's eye disability.  Although the April 2004 VA 
examiner found evidence of loss of field vision and scotoma 
in the right eye, the examiner did not indicate that the 
veteran's eye disability is in any way out of the ordinary 
clinically.  There also is no evidence of hospitalization for 
an eye disability, either in the recent or the remote past.  
With respect to interference with employment, whether the 
veteran is currently employed as a postal clerk.  There is no 
indication in the evidence that the veteran's eye disability 
would markedly interfere with her ability to work.  

In short, the Board has been unable to identify any factor 
consistent with an exceptional or unusual disability picture, 
and the veteran has identified none.  Accordingly, a referral 
for extraschedular evaluation is not warranted for the 
veteran's bilateral eye disability.

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for an increased rating for her service-
connected bilateral retinal vasculitis with central scotoma 
of the right eye.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to an increased rating for bilateral retinal 
vasculitis with central scotoma of the right eye is denied.


REMAND

The veteran is seeking entitlement to service connection for 
a right foot condition and a left foot condition.  For the 
reasons explained immediately below, the Board finds that a 
remand for additional evidentiary development is in order.  



Reasons for Remand

VA examination

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in- service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in- service disease or injury 
and the current disability. See Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

Service medical records show the veteran complained of 
bilateral foot soreness in service, requiring the use of 
insoles.  She also reported an injury to her right great toe 
in service.  Private medical records and the report of an 
October 1998 VA examination which are currently associated 
with the claims folder indicate that the veteran has been 
diagnosed with several foot problems.

None of the medical records currently associated with the 
file include medical nexus evidence or a nexus opinion 
concerning the veteran's bilateral foot problems.  In Charles 
v. Principi, 16 Vet. App. 370, 374-75 (2002) the Court held 
that where there is evidence of record satisfying the first 
two requirements for service connection (current disability 
and in-service disease or injury), but there was not of 
record competent medical evidence addressing the third 
requirement (a nexus between the current disability and 
active service), VA errs in failing to obtain such a medical 
nexus opinion.

Therefore, the Board finds that a VA medical examination is 
necessary prior to reaching a decision in the veteran's case 
in order to properly identify the veteran's current foot 
problems and obtain a nexus opinion. 



Updated/additional treatment records

To support her claims for entitlement to service connection, 
the veteran has submitted private treatment records from Dr. 
M.O.S. and the Kinston Podiatry Center.  The most recent 
private record in the claims folder in regards to the 
veteran's feet is dated in May 1999.

Additionally, in November 2002 the veteran indicated prior 
treatment at VA facilities in Durham, Fayetteville, and 
Baltimore, but noted they were not relevant to her increased 
rating claim for a bilateral eye disability.  These records 
may, however, be pertinent to the veteran's service 
connection claims.

Therefore, the RO should attempt to obtain the most updated 
treatment records from these health care providers for 
association with the veteran's claims folder.

Accordingly, this issue must be REMANDED to the Veterans 
Benefits Administration (VBA) for the following action:

1.  VBA should request that the 
veteran identify any relevant recent 
medical examination and treatment 
records in regards to her bilateral 
foot problems.  VBA should take 
appropriate steps to secure any 
medical treatment records so 
identified and associate them with the 
veteran's VA claims folder, to include 
all records from the VA Medical 
Centers in Fayetteville, North 
Carolina, Durham, North Carolina and 
Baltimore, Maryland and recent 
treatment records from the Kinston 
Podiatry Center and Dr. M.O.S.  

2.  VBA should arrange for the 
veteran to undergo a VA examination 
to determine the nature and etiology 
of any current foot problems.  The 
examiner should review the claims 
folder in conjunction with the 
examination and provide an opinion as 
to whether any foot problem currently 
found is as likely as not related to 
any disease or injury of the feet 
noted in service.  A report should be 
prepared and associated with the 
veteran's VA claims folder.

3.  Following completion of the 
foregoing, VBA should readjudicate the 
veteran's claims of entitlement to 
service connection for a right foot 
condition and a left foot condition.  
If the benefits sought on appeal 
remain denied, VBA should provide the 
veteran with a supplemental statement 
of the case (SSOC) and allow an 
appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


